DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner et al (US 9,643,646).  Conner discloses:
With regard to claim 1 - A vehicle knuckle, comprising: 
a main body portion 1e for supporting an axle; 
a strut connecting portion 1a for connecting a strut; and 
an arm portion 1a for connecting the main body portion and the strut connecting portion, and having a space inside 11j, wherein: 
the arm portion includes a sidewall portion 11k for connecting the main body portion and the strut connecting portion, and has a first through hole 11f communicating with the space, at a coupling portion 11h with the main body portion, and the sidewall portion is free of a through hole communicating with the space.

With regard to claim 2 - wherein the arm portion 1a has an end surface 1g (Fig. 2) for defining the first through hole at the coupling portion 11h.

With regard to claims 3 and 5 - wherein the arm portion 1a has a second through hole 11i communicating with the space at a coupling portion with the strut connecting portion 11a.

With regard to claim 4, 6, and 7 - wherein the sidewall portion includes four sidewalls 11g, 11k, 11k, 11p (see Figs. 4 and 7A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 15, 2022